                   Case 7:20-mj-07305-UA Document 10 Filed 08/24/20 Page 1 of 1

                     Case7:20-mj-07305-UA

                                                                                                 Southern District
Federal Defenders                                                                       Sl MninStnvt, Suite ;t00

OF NEW YORK/ INC.                                                                       While Pl.iins, N.Y. 10601
                                                                          Tel: (9);!) 428-712-1 Fax: (914) 997-6872


                                                                                                     Siis'.innc l^i^Jv
ILvkl 1;. P.Htni^                                                                                   ,~\(K)nit'\ in ('.hiny
  )'.u'(-t<<»IL' f.Wriiti-                                                                             \\'hw i'iidiis
(iiiif A({(i»ii>1\-in-(. '-iwt




Via E-mail and E C F

                                                              August 24, 2020

The Honorable Paul E. Davison
Magistrate Judge
Southern District of New York
300 Quan'opas Street
White Plains, NY 10601


              Re: U.S. v. Jason Brown
                             20-MJ-07305


Dear Honorable Davison:

              I am writing in regard to Jason Brown and to ask that the terms of his release be
modified to allow him, with prior approval from Pretrial Services, to leave his home once
week to mow the lawn aroum                 His nouse.1 As GacKgrouna, ivir.   Frown was granted a bail
package by Your Honor following a contested bail hearing on July 15, 2020. Mr, Brown has
been subject to home detention since his release on July 21, 2020 and, according to Pretrial
Officer Vincent Adams, Mr. Brown has complied with all of his obligations. I have spoken
to AUSA Benjamin Gianforti, and he does not object to this request. I have spoken to
Pretrial Officer Vincent Adams, and he takes no position regarding this request.

              Thank you very much for your consideration.




                                                              Respectfully,


                                 ^s                                    -^>
                                                              Benjamin Gold
              u\ E. Davison, U.S.MJ;
                                                              Assistant Federal Defender



co: AUSA Benjamin Gianforti
      Pretrial Officer Vincent Adams


' Mr. Brown's wife is handicapped and cannot mow the loan. Over the past month, Mr. Brown has
relied on a neig'hbor to mow his loan but that neighbor does not want to continue mowing the loan
and, according to Mr. Brown, the city ofYonkers will fine him if he fails to keep his lawn trimmed,
